Citation Nr: 9927737
Decision Date: 09/27/99	Archive Date: 12/06/99

DOCKET NO. 92-05 831               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Entitlement to an increased evaluation for a
syringohydromyelia/syrinx, with thoracic muscle strain and low back
pain, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: Clayte Binion, Attorney at law

ATTORNEY FOR THE BOARD

T. Stephen Eckennan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to December 1973,
and from February 1975 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board)
from a November 1991 rating decision by the Department of Veterans
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which
denied the veteran's claim for an increased evaluation for a
syringohydromyelia/syrinx, with thoracic muscle strain and low back
pain (back disability), evaluated as 10 percent disabling. The RO
also denied claims for service connection for post-traumatic stress
disorder (PTSD) and tinnitus. The veteran appealed to the Board of
Veterans' Appeals (Board). In December 1993, the RO increased the
veteran's evaluation for his back disability to 30 percent.
However, since this increase did not constitute a full grant of the
benefit sought, the increased rating issue remains 'in appellate
status. AB v. Brown, 6 Vet. App. 35, 39 (1993). In November 1994,
the Board granted service connection for PTSD and tinnitus.
Subsequent to the RO's evaluation of these disabilities, the
veteran appealed the issues of increased ratings for his PTSD and
tinnitus to the Board. In March 1997, the Board denied all three
increased rating claims, and the veteran appealed to the U.S. Court
of Appeals for Veterans Claims (Court). While his case was pending
at the Court, his representative, along with the Office of General
Counsel for VA, who represents the Secretary of VA in legal
proceedings before the Court, filed a joint motion requesting that
the Court vacate the portion of the Board's decision that denied an
increased rating for the veteran's back disability, and remand this
issue for readjudication. It was also indicated in the joint motion
that the veteran would not be pursuing appeals with the Court
concerning the remaining claims, for a compensable evaluation for
bilateral hearing loss, and for an increased evaluation for
tinnitus.

The Court granted the joint motion of the parties in April 1998.
The Court's order also indicated that the veteran had disagreed
with the failure to adjudicate his claim of entitlement to a total
compensation rating based on individual unemployability and that
adjudication of the issue was necessary on remand. Further, the
Court held

- 2 - 

that the Board was to rule on whether a referral to the RO on a
question of an extra schedular rating was warranted.

In September 1998, the Board denied the claim of entitlement to an
increased evaluation for a syringohydromyelia/syrinx, with thoracic
muscle strain and low back pain, evaluated as 30 percent disabling.
The Board also remanded the issue of entitlement to an extra-
schedular rating under 38 C.F.R. 3.321(b)(1) for further
development. Finally, the Board referred the issue of entitlement
to a total compensation rating based on individual unemployability
(TDIU) to the RO for additional development followed by
adjudication.

While the veteran's case was pending at the Court, his
representative, along with the Office of General Counsel for VA,
filed a joint motion requesting that the Court vacate the Board's
September 1998 decision. It was indicated in the joint motion that
the Board's evaluation of the veteran's back disability under 38
C.F.R. 4.71a, Diagnostic Code 5295 should have included an analysis
of the evidence of pain and functional loss. Citing 38 C.F.R. 4.40,
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 205 (1995). The joint
motion also indicated that the issue of entitlement to an increased
rating for the veteran's back disability was inextricably
intertwined with the issue of entitlement to an extra-schedular
rating, as well as the issue of entitlement to TDIU. The joint
motion indicated that the increased rating issue should be
readjudicated in conjunction with the extra-schedular and TDIU
issues. The Court granted the joint motion of the parties in March
1999.

REMAND

Based on the foregoing, there is an issue as to whether the
veteran's syringohydromyelia/syrinx, with thoracic muscle strain
with syrinx and low back pain, is severe enough in nature to
qualify for an extra-schedular evaluation under the provisions of
38 C.F.R. 3.321(b)(1) (1998). The governing norm is whether a given
service-connected disability presents such an exceptional or
unusual disability picture with such related factors as marked
interference with employment or

- 3 -

frequent periods of hospitalization so as to render impractical the
application of the regular schedular standards. Id.

The Board notes that the veteran has reported that he lost a job at
the Cheyenne VAMC because of pain from his service-connected
conditions. The claims folder contains employment records from the
Cheyenne VA Medical Center which show that the veteran lost time
from work. Also of record are several opinions from physicians,
which indicate that the veteran is unemployable due to pain
and/other disabilities, with some reports mentioning the veteran's
use of pain medications, and/or PTSD, as aggravating factors.

Notwithstanding the aforementioned employment records, a review of
record shows that there may be additional employment records which
have not yet been included in the claims files. In this regard,
although the claims files include the veteran's VAMC employment
records covering the period from December 1990 to November 199 1,
other records indicate that the veteran quit working in April 1992.
In addition, it does not appear that the veteran has not been
notified that it is his ultimate responsibility to furnish
employment records in support of his claim for an extraschedular
evaluation. See Spurgeon v. Brown, 10 Vet. App. 194 (1997). On
remand, the veteran should be afforded an opportunity to supplement
his claim for an extra-schedular evaluation with any additional
employment records.

Further, the issue of entitlement to TDIU has been raised. On
remand, the RO should adjudicate this issue.

Given the foregoing, this case is REMANDED to the RO for the
following actions:

1. The RO should inform the veteran of the elements of a claim for
an extra-schedular rating under 38 C.F.R. 3.321(b)(1) and permit
him the full opportunity to supplement the record as desired. In
this regard, the veteran should be advised that he has the ultimate
responsibility of furnishing employment records. If the search for
these records has negative results,

4 -

documentation to that effect should be placed in the claimsfile.

2. Following the development indicated in the first paragraph of
this remand, and subsequent to any other development deemed
necessary, the RO is to adjudicate the issue of entitlement to an
increased rating for a syringohydromyelia/syrinx, with thoracic
muscle strain with syrinx and low back pain, evaluated as 30
percent disabling. The RO's analysis should include a discussion of
the criteria under 38 C.F.R. 4.71a, Diagnostic Code 5295,
accompanied by a discussion of the evidence of pain and functional
loss. See 38 C.F.R. 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App.
205 (1995).

3. The RO should consider whether the criteria for submission for
assignment of an extra-schedular rating for a
syringohydromyelia/syrinx, with thoracic muscle strain with syrinx
and low back pain, pursuant to 38 C.F.R. 3.321(b)(1), are met. If
such criteria are met, the case should be referred to the
Undersecretary for Benefits or the Director of the Compensation and
Pension Service for appropriate action.

4. The RO should adjudicate the veteran's claim of entitlement to
a total disability evaluation on the basis of individual
unemployability, based on all of the evidence of record and all
governing legal authority.

If any determination is unfavorable to the veteran, he and his
representative should be furnished with a supplemental statement of
the case and an opportunity to respond thereto. He is to be advised
of the necessity of filing a substantive appeal as to the TDIU
issue.

- 5 -

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of the
case. The appellant need take no action unless otherwise notified.

BRUCE KANNEE 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).



 005561706      991001    771941

DOCKET NO. 97-34 745               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran had active military service from January 1941 to
October 1945. He died in January 1997. The appellant is the
veteran's surviving spouse.

This appeal arises from a June 1997 decision by the Department of
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North
Carolina, wherein the RO denied the appellant's claim for service
connection for the cause of the veteran's death, and denied a claim
of entitlement to Dependents' Educational Assistance benefits under
Chapter 35, Title 38, United States Code. A timely notice of
disagreement and substantive appeal were received only as to the
claim for service connection for the cause of the veteran's death.

FINDINGS OF FACT

1. The cause of the veteran's death was lung disease.

2. At the time of his death, the veteran was service connected for
major depression with psychotic features, evaluated as 50 percent
disabling.

3. The claims file does not contain competent evidence establishing
that there is a nexus between the veteran's fatal lung disease and
any disease or injury incurred during service.

4. The veteran was not permanently and totally disabled due to
service-connected disability at the time of his death.

2 -

CONCLUSION OF LAW

The appellant's claim for service connection for the cause of the
veteran's death is not well grounded. 38 U.S.C.A. 5107(a) (West
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on January [redacted] 1997. The cause of death in "part
I" of the veteran's death certificate was listed as lung disease.

At the time of his death, the veteran was service connected for
major depression with psychotic features, evaluated as 50 percent
disabling. His combined service-connected disability evaluation was
50 percent.

The appellant is the veteran's surviving spouse. The appellant
essentially asserts that the veteran's service-connected disability
contributed to his death. Specifically, she asserts that the
veteran attempted to commit suicide by drinking antifreeze in 1989,
and that this caused the lung disease which led to his death.

The veteran's service medical records are silent as to treatment,
complaints or a diagnosis involving a lung disorder.

VA hospital records, dated in February 1989, show that the veteran
was treated for ethylene glycol ingestion/intoxication, and
secondary metabolic acidosis. The Axis I diagnosis was major
depression with psychotic features plus suicidal ideations. This
report is also remarkable for a notation that the veteran had a
long history of smoking.

3 - 

VA outpatient reports, dated in June 1996, include a chest X-ray
report which contains a diagnosis of right upper lobe suspicious
and non-calcified irregular soft tissue mass lesion. A needle
biopsy subsequently revealed large cell carcinoma. A VA hospital
report, dated in July 1996, shows that he was evaluated for surgery
and found not to be a candidate. He was noted to have quit smoking
twelve years before. VA outpatient reports show that the veteran
received radiation and other treatment through 1996, however, his
condition continued to deteriorate. A VA hospital report, dated in
January 1997, shows that the veteran was admitted for complaints of
confusion and weakness. His final diagnoses were Stage IV large
cell lung carcinoma, secondary respiratory arrest, and mental
status changes.

An opinion from a chief, at a VA mental health center (signature
illegible), dated in June 1997, and an opinion from a VA physician,
William R. Bodner, M.D., dated in June 1998, show that both
physicians stated that the veteran's ingestion of anti- freeze in
1989 was a suicidal gesture related to his service-connected
psychiatric disorder.

An opinion from a VA physician, J. C. Mueller, M.D., dated in July
1998, shows that Dr. Mueller stated that he had reviewed the
veteran's C-file, and that he had consulted with a board certified
VA oncologist. Dr. Mueller further stated that both he and the
oncologist agreed that there was no evidence to support the
statement that the veteran's lung cancer was in any way related to
the ingestion of ethylene glycol.

A veteran's surviving spouse is entitled to dependency and
indemnity compensation if a service-connected disability either
caused or contributed substantially or materially to the cause of
the veteran's death. 38 U.S.C.A. 1310 (West 1991); 38 C.F.R. 3.312
(1998). In order to be service connected, a disability must be the
result of a disease or injury incurred in or aggravated by service.
38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (1998).

4 -

Under the basic statutory and regulatory provisions governing the
benefit at issue, to establish service connection for the cause of
the veteran's death the evidence must show that a disability
incurred in or aggravated by active service either caused or
contributed substantially or materially to cause death. For a
service-connected disability to be the cause of death, it must
singularly or with some other condition be the immediate or
underlying cause, or be etiologically related. For a service-
connected disability to constitute a contributing cause it is not
sufficient to show that it causally shared in producing death, but
rather, it must be shown that there was a causal connection. 38
U.S.C.A. 1310; 38 C.F.R. 3.312. A contributory cause of death is
inherently one not related to the principal cause. In determining
whether a service-connected disability contributed to death, it
must be shown that it contributed substantially or materially; that
it combined to cause death; that it aided or lent assistance to the
production of death. It is not sufficient to show that it causally
shared in producing death, but rather it must be shown that there
was a causal connection. 38 C.F.R. 3.312(c).

However, the threshold question is whether the appellant has
presented evidence of a well-grounded claim. To establish that a
claim for service connection is well grounded, an appellant must
demonstrate a medical diagnosis of a current disability; medical,
or in certain circumstances, lay evidence of inservice occurrence
or aggravation of a disease or injury; and medical evidence of a
nexus between an inservice disease or injury and the current
disability. Where the determinative issue involves medical
causation, competent medical evidence to the effect that the claim
is plausible is required. See Epps v. Gober, 126 F.3d 1464 (1997).

Where the determinative issue is one of medical causation or a
diagnosis, only those with specialized medical knowledge, training,
or experience are competent to provide evidence on the issue.
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The assertions of a
lay party on matters of medical causation or date of inception of
a

5 -

disease or disability are not sufficient to make a claim well
grounded. Moray v. Brown, 5 Vet. App. 511 (1993).

In this case, there is no competent medical evidence in the record
which establishes a nexus or link between the cause of the
veteran's death and an in-service injury or disease. Specifically,
the veteran was separated from service over 51 years prior to his
death, and his service medical records are negative for any
complaints or treatment involving lung cancer. Although the veteran
appears to have ingested ethylene glycol in a suicidal gesture in
1989 that was related to his service- connected major depression,
the claims file does not contain a competent opinion indicating
that the veteran's service-connected disability contributed to his
death, or that the veteran's cause of death is otherwise related to
his service. Accordingly, the appellant's claim must be denied as
not well grounded.

In reaching its decision, the Board has considered the appellant's
assertions that the veteran's service-connected disability is
related to the cause of his death, to include the fact that he
attempted suicide by ingesting ethylene glycol which she asserts is
related to his lung disease. These contentions concern medical
matters which are beyond the competency of lay persons. For this
reason, the contentions of the appellant, as they relate to the
etiology of the disease process at issue, in the absence of
adequate supporting medical authority, have no probative value.'
Espiritu, supra. While his major depression may have been severe at
the time of death, this condition was not listed in the death
certificate as a cause of death.

The Board has also considered the many medical articles submitted
in support arguments that include the assertion that the veteran's
lung disease was caused by the drinking of ethylene glycol in 1989.
However, the Board finds that the cited material is general in
nature, and that it does not reasonably approximate the clinical
findings and medical history of the veteran's case. Therefore, it
does not provide medical evidence demonstrating a causal
relationship between the veteran's service-

6 -

connected disability and the cause of his death, or otherwise show
that the veteran's cause of death is related to his service.
Accordingly, these articles do not serve to render the claim well
grounded. See Sacks v. West, 11 Vet. App. 314 (1998) journal or
treatise evidence insufficient to establish a well grounded claim
where, standing alone, it does not discuss generic relationships
with a "degree of certainty" such that, under the facts of a
specific case, there is at least a plausible causality based upon
objective facts rather than on unsubstantiated medical opinion).
Accordingly, the appellant's claim for service connection for the
cause of the veteran's death must be denied as not well-grounded.

Since the record does not include competent medical evidence that
establishes a nexus or link between the cause of the veteran's
death and an in-service injury or disease, the Board finds that the
appellant has not met her burden of submitting evidence sufficient
to justify a belief by a fair and impartial individual that the
claim is well grounded. 38 U.S.C.A. 5107(a). Accordingly,
entitlement to service connection for the cause of the veteran's
death must be denied.

The Board views its discussion as sufficient to inform the
appellant of the elements necessary to complete her application for
a claim for benefits. See Robinette v. Brown, 8 Vet. App. 69, 77-78
(1995).

Although the Board considered and denied this appeal on a ground
different from that of the RO, the appellant has not been
prejudiced by the decision. This is because in assuming that the
claim was well grounded, the RO accorded the claimant greater
consideration than her claim in fact warranted under the
circumstances. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). To
remand this claim to the RO for consideration of the issue of
whether the appellant's claim is well grounded or legally
sufficient would be pointless and, in light of the law cited above,
would not result in a determination favorable to her. VAOPGCPREC
16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 (1992).

- 7 -

ORDER 

Entitlement to service connection for the cause of the veteran's
death is denied.

WARREN W. RICE, JR.
Member, Board of Veterans' Appeals

8 - 



